Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 27, 2017

                                      No. 04-17-00302-CR

                                      Robert Len WHITE,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR10291
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
        On November 17, 2017, we granted Appellant’s motion to abate the appeal for the trial
court to file written findings of fact on the voluntariness of Appellant’s statements, and we
suspended all other appellate deadlines. On December 21, 2017, the trial court clerk filed in this
court the trial court’s findings of fact and conclusions of law.
       Our November 17, 2017 order is satisfied. We REINSTATE this appeal and the
appellate timetable. Appellant’s brief is due on January 22, 2018. See TEX. R. APP. P. 38.6(a).
       Any motion for extension of time to file Appellant’s brief will be strongly disfavored.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2017.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court